OFFICE       OF THE ATTORNEY    GENERAL     OF TEXAS
                                AUSTIN




Honorable W. P. Sexton
County Attornay
orange County
Orange, Texas
mar   Sir:                   Opinion   No. o-61


           we haTO ~ten     oarsful
for our opinion oonoemi~        t
above motion8    of the oaptlo
rroatSOUP latter   a8 folla8:
              “If,when the Coun                     it8 tax ratrm for any
      given    yearit  lnoorpora                    sohdule    of tar rat.8
      and atmom       *An                         hr aaount ool.lsot.4    by
      the Stats on                                  to oooupatlon~tax    1n
      the County’ cl                              unty   ovsry right and
      tehfole  ior                                ‘8 part of the tax

                                           0 or buslnees  liable r0r the
                                           the plaoo regardlom   of who
                                          Tax Oolleetor or enforolng




                            ., V. A. C. 3.‘ read8,   in part1
                        isaioners   Court . . . shall have the right
      to levy  one-half    of  the oooupatlon  tax levlbd   by tlm Skto
      upon all oooupatfons      not herein otherwlm    egeol6ll.y levied.
      . . .*
~asoveble     W. P. sexton,   pago 2


              Artdole   7027a-2 provldrr In part:
          *(a) The term 9~ner* a6 wad hOrain shall mah and
     lnolude any pereon individual, firm, oompany, aesooietlon
     or oorporatlon owni ng or kavlng the oars, oontrol, -age-
     lgentor possession of eny *coin-operated maohim' in this
     State.

             “(b) Tha torm ‘opantor    aa used &rein ahall maas and
      fnolude any parmn,:~rlrm, oanpany, anaoolatlon 0 r oorpura-
      tlcm who exhlbita,   dlaplaya  or partits to ba sxhlbited  or
      dlaplayad,   in tia or its plaoe of buslnaaa or upon premlaer
      under his or ft8 Oontl’Ol, asp 'ooia-o~emtad    mohlne’   In
      thfa State.’
              Artlole p47a-3, 8. 4%.0, S., reac¶sin part:
            VWary ‘owhsr* aa that Corm Is heralnabon          dsilnad,
     who 01~8, oontrola,    posmsseis,   axhlblta,   dIsplys,     or who
      twmlte to be exhlblted or dI8playeQ Is thIu Stats any
     BooIn-Oparated   niaohlaaa’ aI) that tarin la defined herein,
     shell   pay and then    la hereby levlod    on avery ooin-epewted
     5laohlnea& detind In this Aot, 8XOOpt suoh as ax-0 e-ted
     harefn,   an annual oaoupation    tax 6oterfned by the lollerlag
     sohedulor
              ”. . .

              *Prmldo4 that nothlragherein eh&ll paevent    the *operator*
      of auoh maohises frcuu pafing tha tax levied In thIr Act for
      the aooouat of the *tmner* but the paysant of awh tax by
      mob o:@rator or other parson ahall not rellsva       the owner
      troa the reaponslbflity     of eo~lyIng rlth all protidans     of
      this Aot inoludlag     the kae#&g of the rooortlr raqulmd   herein.w
              Article   7047a-5,V. A. C. 8.. providesr
             wFvery ooln-operated maohlne subjeot to the payment of
      the tax levied herain,     and upon whloh the safd tax has nqt
      been paid aa provided herain, Is hereby dsolared to be a
      puXio nuisanoe, and my be salesd a,nd destroyed        by the,
      Comptroller    ai Pub1I.o Aooounts,  his agants,  or any law en-
      loruing   aganoy of this state    86 in auoh oases made and pro-
      vided by law for ths aelourr rOd destruotlon       of oomon
      nuisanue8.y
                                                                           499

    Smnweblm W. P. Sorten,pmdm 3


                We arm of thm splaloq that thm rbhtm given the
    8tmtm undmE the moation of the 1mw dmmlim& with the tax ma
    oofn-opuatod anehlnrm ero only thornsthmt &my bm utlllmmd
    in oolleotlnis  thb Shtm kuu    thumon.   l’ho rmmmon for muoh
                                                     to taxem on ooln-




             4tlrlo 7W?e-3, mupzm, l*+iem t&m %mxtmdor moamldmrm-
    *ian apoa &hewmw~ mm 80 4oSlnod. The *opue8oob aa t&t turn
    ~iamwmlm not lubjmmt to this Sax but OWA lf hm mo 'dulnm, pmy
                  T h tia newu p a r loear~d quudom
                            to                         them copma& upon
    whet&r &      not   thm cwaor of a bualaoma la rhioh thmo rmhlnom
    are Saomd oea~       wf%h%nthm dorialtlmm      ef lWWF    OT mepormtOl.*
i   Tu. w0ele dopond, hmwv*r, upa the        *fmwdhg
                                                 rnoc8 wah 08a0,
    .+a &hum um are ummblm to l           ULlwr ywr ta&ry.
                               ~moiiiam3.i~                 10
    un ma r h,c mo voWut
                      r , lf+uo l   h:,
                                      p uo o ao weedWa a heeorinl-
    ti0n or ~0pontw,*   aud doer wli NX riOhln map of &ho roqablter
    whloh oolgemo am “emna&$’ ho iu riot mbjoot   to t&m ta.  )[h ordor
    to       00118 Jmlp te you in dmtonrihla& whioh ohm8 mumb a pormmn
         bo of
    oonom wlthln, wo arm 8ottLry for$keos$mln   4otlaitlmmm umod by
    the oourlimand loxloo@wphorm or omr%mln wordm owtrba      in $ho
    Uefhltlaru of Vwamr* w.I nopormQw,a a8 ummd in thlm As&
            Uobm&or*m Rmu Xntunabiadur Dlmtloaa~, 8ommd xdi*fmn,
    doflnmm%implmP am *ta 8-d    bmfoxm the via; to m&lb&$ $0
    the al&%,    or &a %he mlad;   40 mnlf*ott      to 8hew or dlmelUe.~
                 1% wmm hold   fn tho #mm & Nmh* v; Mlibx -loEnt
    Corporation,20 P. (ad) 768, t&at *to mzhll#it       a thirywmnm to
     lhk it; to the WH rffmmt wm8 tbr'holding in Pfmitfu         v, Sumo,
    73 MO. 245. l!mvSu dofioom *oxUblt* m8 mimmnlng         Wc.pradwo a
     thing publloly  to thmt it =r bm $mkmn po8mmmml8n of OI!lm~mod."
    ~The WON “ahlbited,”    mm nmmd in the ohrgtw p(uIImhlmg.w,
     "18 intended to ml~lfy   thm mg#, of dimplmrfr# ths bank targmmim
     for the purpow of obtmieimg brt$or+;*      Artiolo   62) Vernonem
    Ana. Penal Cbde; Oallimmn v. Statm, U6 8.R. (28) &I,
              Mpo own* lm to have gmod lmml title thmrmko.            StaOo
    V. Lowry, 77 N.2. 728, 4 L. I?.A. (N.S.)528k
500